t c memo united_states tax_court bhc trust petitioner v commissioner of internal revenue respondent docket no filed date cheryl r frank and gerald w kelly for petitioner ’ mary ann waters for respondent memorandum opinion laro judge respondent moves the court to dismiss this case for lack of jurisdiction arguing that the petition was not filed with the court by a proper party as required by rule ' ms frank and mr kelly entered their appearance on date petitioner’s petition was filed with the court by petitioner’s managing director david jablonski mr jablonski a the petition was filed with the court in the name of petitioner by mr jablonski in his stated capacity as petitioner’s managing director petitioner is purportedly an irrevocable_trust the settlor of which is robert buckley petitioner petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure and dollar_figure in its federal_income_tax for and respectively accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure respectively and a dollar_figure addition_to_tax for under sec_6651 on date we ordered petitioner to respond to respondent’s motion by date setting forth in its response its position as to the motion and attaching any pertinent documents in support of itss position we ordered petitioner to list in its response the name of its trustee anda list of its assets and liabilities as of the date of the response we ordered petitioner to attach to its response a copy of the trust instrument s under which it has operated on or after the date of the petition we admonished petitioner that we might dismiss its case if it did not comply fully with our order rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code in effect for the years in issue on date petitioner filed its response with the court the response attached a copy of a_trust instrument for petitioner dated date but did not list either the name of petitioner’s trustee or petitioner’s assets or liabilities as of the date of the response nor did the response set forth petitioner’s position as to respondent’s motion petitioner prayed in the response that the court give it until date to comply with our order we granted petitioner’s prayer ordering it to file with the court a supplement to its response by date petitioner never filed such a supplement with the court and it never requested a further extension of time in order to do so respondent filed with the court on date a reply to petitioner’s response we must decide whether to grant respondent’s motion we are a legislatively created article i court and conseguently our jurisdiction flows directly from congress see 501_us_868 94_tc_1 85_tc_527 see also sec_7442 jurisdiction must be shown affirmatively and petitioner as the party desiring to invoke our jurisdiction must establish affirmatively all facts giving in addition to our regular service of process we telephoned petitioner’s counsel on date to inform them of this extension rise to our jurisdiction see 65_tc_346 35_tc_177 27_tc_837 petitioner must establish that respondent issued to it a valid notice_of_deficiency and someone authorized to act on its behalf filed with the court a timely petition see rule a c 93_tc_22 fehrs v commissioner supra pincite national comm to secure justice btc v commissioner supra pincite see generally sec_6213 a a taxpayer such as petitioner must file with the court a petition for redetermination within days from the date of the notice_of_deficiency the fact that respondent issued to petitioner a valid notice_of_deficiency is not in dispute we focus on the second requirement ie a timely petition respondent issued the notice_of_deficiency to petitioner on date thus to invoke our jurisdiction petitioner had to cause a proper petition to be filed with the court on or before date see sec_6213 it is not enough that petitioner may have simply caused to be forwarded to this court within the statutory period a petition for filing in regard to a taxpayer such as petitioner a proper filing requires that the taxpayer tendering or causing to be tendered through an agent a petition to the court for filing have the capacity to litigate in this court see rule c see also 114_tc_268 renaissance enters trust v commissioner tcmemo_2000_226 whether petitioner has the capacity to litigate in this court is determined by applicable state law which in this case appears to be the law of virginia see rule c on the basis of our review of that law and of the trust instrument we are unable to conclude that mr jablonski the only signatory on the petition had the regquisite capacity to petition this court on petitioner’s behalf accord mendenhall v douglas l cooper inc s b 2d va raney v four thirty seven land co s e 2d va fisher v dickenson s e va cf walt robbins inc v damon corp s e 2d va the trustee of an antecedent deed_of_trust is a necessary party ina suit to enforce a mechanic's lien petitioner is purportedly an irrevocable_trust and mr jablonski is not petitioner’s trustee mr jablonski is listed on the in addition to the fact that petitioner’s mailing address is in alexandria virginia the trust instrument was executed in that city the record does contain a letter dated date from mr jablonski to respondent’s counsel that mr jablonski signed as trusttee sic however the trust instrument does not name mr jablonski as trustee the record as a whole does not support a finding that mr jablonski is petitioner’s trustee petition but not in the trust instrument as petitioner’s so- called managing director the trust instrument does not define the term managing director and it does not set forth the powers duties or responsibilities of a person who holds that title nor is petitioner’s trustee a party to this proceeding according to the trust instrument petitioner’s trustee is jerald tobin and the petition that was filed with the court by mr jablonski makes no reference to mr tobin petitioner has left us unpersuaded that we have jurisdiction over its case thus we shall grant respondent’s motion to dismiss this case for lack of jurisdiction ’ see al trust v commissioner tcmemo_2000_276 ymo trust v commissioner by contrast the trust instrument provides explicitly that the trustees shall hold all property of the trust organization as joint_tenants in fee simple and shall comprise the board_of trustees for conducting the affairs of the trust organization the trust instrument provides further that the trustees shall hold office and exercise collectively the control of the trust organization property and affairs all major actions and decisions on the part of the trust organization shall be made by the trustees acting unanimously we also note that the record contains a document dated date entitled minutes of the initial trustee meeting of bhc trust this document provides that the managing director is authorized to conduct day to day routine business this document provides further that the managing director must receive board approval for any important matter eg a legal determination ’ petitioner has also failed to persuade us that it actually existed on the date of the petition we lack jurisdiction when a petitioning trust is a nonexisting entity see patz v commissioner 69_tc_497 tcmemo_2000_275 malvern hills trust v commissioner tcmemo_2000_273 pm trust v commissioner tcmemo_2000_272 cf renaissance enters trust v commissioner supra to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered we have decided the same issue adverse to the trusts in the cases of al trust malvern hills trust pm trust and ymo trust mr jablonski also petitioned the court on behalf of each of those trusts and the records in those cases were virtually identical to the record at hand
